168 Ga. App. 383 (1983)
308 S.E.2d 871
DAVIS
v.
PEOPLES BANK OF ST. MARYS.
66855.
Court of Appeals of Georgia.
Decided October 12, 1983.
Tommy J. Crosby, for appellant.
Robert H. Baer, for appellee.
BANKE, Judge.
This is a suit by the appellee bank to collect a promissory note executed by the appellant. The appellant was a resident of Florida at the time the suit was filed and served upon him, and for this reason he moved to dismiss for lack of personal jurisdiction. His defense on the merits is that the interest rate specified in the note was usurious. This appeal is from a grant of summary judgment to the bank. Held:
1. It is undisputed that the appellant executed the note in the county where the suit was filed and that at the time he did so he was a resident of that county. It follows that the trial court was authorized to exercise personal jurisdiction over him pursuant to the provisions of Georgia's Long Arm Statute, OCGA § 9-10-91 (former Code Ann. § 24-113.1). See North Peachtree I-285 Prop. v. Hicks, 136 Ga. App. 426 (1) (221 SE2d 607) (1975).
2. The appellant offers no meaningful argument and no citation *384 of authority in support of his contention that the note was usurious. We accordingly deem his enumeration of error on this issue abandoned pursuant to Rule 15 (c) (2) (Code Ann. § 24-3615) of this court.
Judgment affirmed. Deen, P. J., concurs. Carley, J., concurs in Division 1 and in the judgment.